DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 8 – 10, 12 – 14, 16 – 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeya et al. (US 2019/0206851).
The applied reference has a common inventor(s)/applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Regarding claims 1 and 17, Takeya et al. disclose a displaying apparatus (figs. 1 – 17 and all related texts), comprising: 
a pixel unit (see for example fig. 1) including: 
at least one pixel (110, fig. 1) including a light emitting device (112a or 112b) and a light conversion layer (for example the phosphor layer 126, see para 0106) for converting a first wavelength of light of the light emitting device into a second wavelength of light different from the first wavelength of light (converts wavelengths of emitted lights, see para 0106); and 
an insulation layer covering side surfaces of the light emitting device and the light conversion layer (see abstract: insulation layer covering side surfaces of the LED).

Regarding claim 2, Takeya et al. also disclose the displaying apparatus of claim 1, wherein the insulation layer further covers an upper surface of the light emitting device (see para 0011, 0070, 0088, 0099 and 0100, etc… “upper surface…”).

Regarding claim 3, Takeya et al. also disclose the displaying apparatus of claim 2, further comprising a terminal part provided on the insulation layer and electrically connected to the light emitting device through the insulation layer (see para 0070, 0071, 0074, 0077, 0078, and 0079, etc…).

Regarding claims 4 and 20, Takeya et al. also disclose the displaying apparatus of claim 3, wherein the terminal part includes a common pad electrically connected to a plurality of light emitting devices (see para 0137, 0175, 0195, etc…).

	Regarding claims 8 and 18, Takeya et al. also disclose the displaying apparatus of claim 1, wherein the light conversion layer includes a 2 fluorescent substance or a quantum dot (see para 0150).

Regarding claim 9, Takeya et al. also disclose the displaying apparatus of claim 8, wherein the light emitting device is configured to emit blue or ultraviolet (UV) light (see para 0149, 0150, 0164, and 0178,etc…).

Regarding claim 10, Takeya et al. also disclose the displaying apparatus of claim 1, further comprising: a substrate (114, fig. 2) including a pixel area (112) and a non-pixel area (areas other than 112), wherein the light emitting device and the light conversion layer disposed on the pixel area (para 0106), and the insulation layer covers the non-pixel area (see figs. 1 and 2).

Regarding claim 12, Takeya et al. also disclose the displaying apparatus of claim 1, wherein the pixel unit further comprises a pixel including a light emitting device and a light passing layer through which light emitted from the light emitting device passes (referred to as the filter 127, fig. 6).

Regarding claim 13, Takeya et al. also disclose the displaying apparatus of claim 1, further comprising: a panel substrate (132) including a circuit, wherein the light emitting device is electrically connected to the circuit of the panel substrate (see texts of claim 10).

Regarding claim 14, Takeya et al. also disclose the displaying apparatus of claim 1, wherein the light emitting device comprises a first conductivity type semiconductor layer, an active layer and a second conductivity type semiconductor layer (see para 0012).

Regarding claim 16, Takeya et al. also disclose the displaying apparatus of claim 1, further comprising: an adhesive layer disposed between the light emitting device and the light conversion layer (see par a0078).

Allowable Subject Matter
Claims 5 – 7, 11, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the displaying apparatus as set forth above, further comprising, in combination, the features and limitations additionally claimed at least in claims 5, 11, 15, and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



LY D. PHAM
Examiner
Art Unit 2827


/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 7, 2022